EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Czarnecki on February 23, 2021.
The application has been amended as follows: 
CLAIM 1:
In line 15, before “memory” insert --a--.
CLAIM 2:
In line 3, after “circuit” insert --configured--.
In line 4, before “full” insert --a--.
In line 5, “delete “supply”.
CLAIM 3:
In line 3, after “circuit” insert --configured--.
In line 6, after “circuit” insert --configured--.

CLAIM 5:

CLAIM 7:
In line 4, replace “a switched” with --an--.
In line 5, before “voltage” insert --supply--.
In line 8, before “memory” insert --a--.
In line 12, replace “the” before “switched” with --a--.
In line 13, before both instances of “voltage” insert --AC--.
In line 14, before “voltage” insert --AC--.
CLAIM 12:
In line 3, after “circuit” insert --configured--.
CLAIM 13:
In line 2, before “control” insert --a--.
In line 3, replace “a switched” with --an--.
In line 4, before “voltage” insert --supply--.
In line 4, delete “supply”.
In line 6, replace “signal;” with --signal generated by the zero-cross detect circuit;--.
In line 9, before “memory” insert --a--.
In line 12, replace “the” before “switched” with --a--.
CLAIM 14:

CLAIM 16:
In line 6, before “memory” insert --the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments made have overcome the previous double patenting rejection.
Additionally, Allen (2009/0027824) further teaches that the voltage provided to the load 120 (i.e., “switched AC voltage”) by the relay 110 is monitored via the zero cross circuitry 118, and that an error time 148 is determined based on the difference between a rising edge of the monitored switched voltage and a zero crossing when turning on the relay and that an error time 156 is determined based on the difference between a falling edge of the monitored switched voltage and zero crossing when turning off the relay (paragraphs 37-41).  However, Allen fails to teach determining whether either of the rising or falling edges occur within a defined error window.
Claims 1-18 are allowed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/23/21

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836